United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-2852
                               ___________

Scott Scanlon,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Correctional Medical Services;        *
Roland Anderson, Regional             *
Medical Director, CMS; Max            *
Mobley, Deputy Director, Arkansas     *
Department of Correction; Dr. Robin   *
Hickerson, Former ADC Psychiatrist; * [UNPUBLISHED]
Dr. Solomon Mogbo, Former CMS         *
Doctor, ADC; Lorne Ryan, Consult      *
Doctor,                               *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: March 23, 2005
                             Filed: March 24, 2005
                              ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       In this interlocutory appeal, Arkansas prisoner Scott Scanlon contests the
district court’s1 denial of his motion for a preliminary injunction. Scanlon claims that
defendants are violating the Eighth Amendment through their deliberate indifference
to his serious medical needs, and requests transfer to “an appropriate medical
facility.”

       The district court did not abuse its discretion in determining that a preliminary
injunction was not warranted in this case because Scanlon showed neither a threat of
irreparable harm nor a probability of success on the merits. The record reflects that
Scanlon is receiving ongoing medical care, and that he merely disagrees with
defendant medical providers’ diagnoses and treatment. See Bandag, Inc. v. Jack’s
Tire & Oil, Inc., 190 F.3d 924, 926 (8th Cir. 1999) (per curiam) (standard of review);
Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990) (mere disagreement with
course of treatment does not state constitutional claim for deliberate indifference);
Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc)
(factors to consider in deciding whether to grant preliminary injunction).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
                                          -2-